ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-078 concluding that CHARLES H. McAULIFFE of CHESTER, who was admitted to the bar of this State in 1969, should be reprimanded for violating RPC 8.4(b) (criminal act that reflects adversely on respondent’s trustworthiness or fitness as a lawyer), and good cause appearing;
It is ORDERED that CHARLES H. McAULIFFE is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.